DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on July 22, 2022 have been fully considered.  The amendments are sufficient to overcome the 35 USC 112b rejection which is withdrawn.
3.	The obviousness-type double patenting rejection over US Appl. 16,615,072 is withdrawn in view of the terminal disclaimer filed.
Terminal Disclaimer
4.	The terminal disclaimer filed on May 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Appl. 16,615,072 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:  the claimed methods of treating inflammation are novel and nonobvious over the prior art.  The point of novelty is the requirement for the administration of the specified amount of inhaled chelating agent at the specified concentration.  The closest references neither teach the administration by inhalation of a chelating agent for the treatment of inflammation in the lung (eg. WO 20081347747), or do not teach the administration of the required at least 50 mM concentration of an inhaled chelating agent.  For example, US 20160263151 teaches the administration of 15 to 45 mM of chelating agent.  For example, Hillman et al. teaches the inhaled administration of 5.3 mM of chelating agent.  The references and the state of the art do not teach or suggest the modification of the chelating agent concentration to the claimed at least 50 mM.  Support for the claimed methods of treating can be found in the present specification and in the state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626